Case 3:21-cv-03751-ZNQ-DEA Document 21 Filed 05/06/21 Page 1 of 3 PageID: 456




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

DEANNA LEWAKOWSKI, Individually                    No.: 3:21-cv-03751-BRM-DEA
and On Behalf of All Others Similarly
Situated,                                          ORDER APPOINTING LEAD
                                                   PLAINTIFF, AND APPROVING
             Plaintiff,                            LEAD PLAINTIFF’S
                                                   SELECTION OF COUNSEL
             vs.
                                                   CLASS ACTION
AQUESTIVE THERAPEUTICS,
INC., KEITH J. KENDALL, AND                        Motion Date: June 7, 2021
JOHN T. MAXWELL,

             Defendants.



      WHEREAS, the above-captioned securities class actions have been filed

against Aquestive Therapeutics, Inc. (“Aquestive” or the “Company”) and certain of

its officers, alleging violations of the federal securities laws;

      WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995

(“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(A)(i), on March 1, 2021, a notice was issued to

potential class members of the action informing them of their right to move to serve

as lead plaintiff within 60 days of the date of the issuance of said notice;

      WHEREAS, on April 30, 2021, Plaintiff Arthur Haase (“Movant”) timely

moved the Court for appointment as lead plaintiff and to approve his selection of

counsel;

                                            1
Case 3:21-cv-03751-ZNQ-DEA Document 21 Filed 05/06/21 Page 2 of 3 PageID: 457




      WHEREAS, the PSLRA, provides, inter alia, that the most-adequate plaintiff

to serve as lead plaintiff is the person or group of persons that has either filed a

complaint or has made a motion in response to a notice, and has the largest financial

interest in the relief sought by the Class and satisfies the pertinent requirements of

Fed. R. Civ. P. 23;

      WHEREAS, the Court finding that Movant has the largest financial interest in

this action and prima facie satisfies the typicality and adequacy requirements of Fed.

R. Civ. P. 23. See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I);

IT IS HEREBY ORDERED THAT:

      APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

      1.     Pursuant to Section 21D of the Exchange Act, Movant is appointed as

Lead Plaintiff of the class, as Movant has the largest financial interest in this

litigation and otherwise satisfies the requirements of Fed. R. Civ. P. 23.

      2. Movant’s choice of counsel is approved, and accordingly, The Rosen Law

Firm, P.A. is appointed as Lead Counsel.

      3. Lead Counsel, after being appointed by the Court, shall manage the

prosecution of this litigation. Lead Counsel is to avoid duplicative or unproductive

activities and is hereby vested by the Court with the responsibilities that include,

without limitation, the following: (1) to prepare all pleadings; (2) to direct and


                                           2
Case 3:21-cv-03751-ZNQ-DEA Document 21 Filed 05/06/21 Page 3 of 3 PageID: 458




coordinate the briefing and arguing of motions in accordance with the schedules set

by the orders and rules of this Court; (3) to initiate and direct discovery; (4) to

prepare the case for trial; and (5) to engage in settlement negotiations on behalf of

Lead Plaintiff and the Class.

                                       SO ORDERED:



Dated _____________,
       5/6/2021      2021              ___________________________________
                                       Honorable Brian R. Martinotti
                                       U.S. District Judge




                                          3
